The respective attorneys for appellant Levin Fixture Corporation and respondent MacFadden-Bartell Corporation, on this appeal from an order of the Supreme Court, Queens County, entered June 11, 1975, have agreed that the appeal be withdrawn, as evidenced by their stipulation dated August 29, 1975, and confirmed by the attorneys for the respondent above-named by letter dated December 12, 1975, and by the attorney for appellant by letter dated August 28, 1975. In accordance with the foregoing, the appeal is deemed withdrawn, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.